 



Exhibit 10.2a
Severance Agreements for Executives
In accordance with the instructions of Item 601 of Regulation S-K, the
registrant has omitted filing Severance Agreements by and between Piedmont
Natural Gas Company, Inc, and the following employees as exhibits to this Form
10-Q as they are identical, except as noted, to the Severance Agreement filed as
Exhibit 10.2 with this Form 10-Q.

  1.   David J. Dzuricky
1532 High Street
Charlotte, NC 28211     2.   Franklin H. Yoho
1633 Lakefield Circle
Gastonia, NC 28056
Page 8, paragraph 12 – supersedes Severance Agreement between the Executive and
the Company, dated March 18, 2002.     3.   Michael H. Yount
4312 Columbine Circle
Charlotte, NC 28211
Page 8, paragraph 12 – supersedes Severance Agreement between the Executive and
the Company, dated May 1, 2006.     4.   Kevin M. O’Hara
3415 Indian Meadows Lane
Charlotte, NC 28210
Page 8, paragraph 12 – supersedes Severance Agreement between the Executive and
the Company, dated May 1, 2006.     5.   June B. Moore
6160 Faraway Circle
Concord, NC 28025
Page 8, paragraph 12 – supersedes Severance Agreement between the Executive and
the Company, dated May 1, 2006.     6.   Jane R. Lewis-Raymond
4408 Morrowick
Charlotte, NC 28211
Page 8, paragraph 12 – supersedes Severance Agreement between the Executive and
the Company, dated May 1, 2006.

These severance agreements were signed on behalf of the Company by Thomas E.
Skains, Chairman of the Board, President and Chief Executive Officer.

